Citation Nr: 1208304	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right shoulder arthroplasty, previously characterized as postoperative residuals of a right clavicular resection with degenerative changes of the glenohumeral joint, evaluated as 20 percent disabling prior to October 11, 2010, and as 30 percent disabling on and after December 1, 2011.  

2.  Entitlement to an increased rating for scarring associated with residuals of a right shoulder arthroplasty, evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty January 1987 to August 2004, with prior active service totaling three years, four months, and 25 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, in which the rating for postoperative residuals of a right clavicular with degenerative changes of the glenohumeral joint was increased from 10 to 20 percent, effective June 1, 2009, and service connection was granted for residual scarring of the right shoulder, with assignment of a 10 percent rating from June 1, 2009.  By its rating action in November 2010, the RO recharacterized the Veteran's right shoulder disability to that of residuals of a right shoulder arthroplasty, for which a 100 percent rating was assigned from November 11, 2010, November 30, 2011, followed by a 30 percent rating as of December 1, 2011.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in July 2011.  A transcript of that proceeding is of record.  At that time, the Veteran submitted additional documentary evidence, including photographs of his right shoulder, along with a written waiver of initial RO consideration of that evidence.  

The issue of TDIU entitlement has been raised during the pendency of the Veteran's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

With regard to TDIU entitlement, the Board observes that the RO has not developed or adjudicated this issue.  Inasmuch as such issue is within the Board's jurisdiction for review, it is herein addressed in the REMAND portion of this document.  The other certified issues on appeal are likewise herein REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The record reflects that the Veteran underwent right shoulder surgery most recently in October 2010 and that he has not undergone a VA medical examination either as to his right shoulder or associated scarring since the conduct of that surgery.  The Veteran alleges that he continues to suffer from pain and other disabling manifestations and that his service-connected disorders collectively preclude gainful employment.  Remand to obtain further medical input as to the Veteran's right shoulder and associated scarring and the effects of service-connected disabilities on his employability is deemed advisable.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where is there is evidence that the condition has worsened since the last examination).  

Review of the record further indicates that much additional evidence was received by the RO since entry of the statement of the case in June 2010 and prior to its certification of the appeal to the Board, albeit without issuance of a supplemental statement of the case relating to that evidence.  Such is violative of 38 C.F.R. §§ 19.31, 19.37 (2011) and remand to permit initial consideration of such evidence by the AMC on behalf of the RO and issuance of a supplemental statement of the case is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement. 

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, afford the Veteran a VA joints and scar examination in order to assess the nature and severity of his service-connected right shoulder disabilities, including residuals of a right shoulder arthroplasty and scarring associated therewith and prior surgical interventions.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  The examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  The number of right shoulder scars and all of the manifestations thereof should be fully identified.  All pertinent diagnoses should be fully detailed.  

4.  Thereafter, afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of his multiple service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  That examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with his educational and occupational background, but without regard to his age? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

5.  Lastly, the Veteran's claim for increased schedular and extraschedular ratings and for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


